Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group IV (claims 19 and 20) in the reply filed on 2/24/21 is acknowledged.  Additionally Applicant has elected the following species without traverse: (A) c-Met/HGF signal pathway (claims 23 and 31) and (B) wherein the administered targeted therapeutic is different from the second agent but affects the same signaling pathway (claims 30 and 38).
 
2.	Claims 29 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/21. Claims 19, 20, 23-28, 30-36, and 38 are under consideration.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other
 Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. 

Specification
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Please see page 129.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 19, 20, 23-28, 30-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claims 19 and 20 recite “determining by mathematical analysis of the continuous measurements an output value that characterizes whether a change in cell adhesion or attachment has occurred in the sample contacted with both the first agent and the second agent, as compared to the sample contacted with the first agent or the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7.	The claimed invention is directed to non-statutory subject matter because the claims are drawn to mathematical analysis and/or model formulations/algorithms. The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 19, 20, 23-28, 30-36, and 38 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
The instant claims are directed to mental analyses (comparing) mathematical measurements (output values) or model formulations/algorithms that evaluate the patient treatments.  
	Additionally, the method reads on procedures utilizing the mathematical analysis to evaluate cancer cell viability and determine targeted therapeutics. The use of an algorithm is an abstract idea.  

Bilski v. Kappos, 561 U.S. ___, ___, 130 S. Ct. 3218, 3225, 95 USPQ2d 1001, ___ (2010) (citing Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980)). While this is easily stated, determining whether an applicant is seeking to patent an abstract idea, a law of nature or a physical phenomenon has proven to be challenging. These three exclusions recognize that subject matter that is not a practical application of an idea, a law of nature or a physical phenomenon is not patentable. See, e.g., Rubber-Tip Pencil Co. v. Howard, 87 U.S. (20 Wall.) 498, 507 (1874) (“idea of itself is not patentable, but a new device by which it may be made practically useful is”); Mackay Radio & Telegraph Co. v. Radio Corp. of America, 306 U.S. 86, 94, 40 USPQ 199, 202 (1939) (“While a scientific truth, or the mathematical expression of it, is not patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be.”). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have also held that a claim may not preempt abstract ideas, laws of nature or physical phenomena; i.e., one may not patent every “substantial practical application” of an abstract idea, law of nature or physical phenomenon. This is because such a patent would “in practical effect be a patent on the [abstract idea, law of nature or physical phenomenon] itself.”Gottschalk v. Benson, 409 U.S. 63, 71-72, 175 USPQ 673, 676 (1972). The concern over preemption was expressed as early as 1852. See Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), underscored that the text of 35 U.S.C. 101 is expansive, specifying four independent categories of inventions eligible for protection, including processes, machines, manufactures, and compositions of matter. As stated by the Court, "[i]n choosing such expansive terms . . . modified by the comprehensive ‘any,’ Congress plainly contemplated that the patent laws would be given wide scope.") (quoting Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 197 (1980)). The Court also made clear that business methods are not "categorically outside of § 101’s scope," stating that "a business method is simply one kind of ‘method’ that is, at least in some circumstances, eligible for patenting under § 101." Examiners are reminded that 35 U.S.C. 101 is not the sole tool for determining patentability; where a claim encompasses an abstract idea, 35 U.S.C. 112 , 35 U.S.C. 102 , and 35 U.S.C. 103 will provide additional tools for ensuring that the claim meets the conditions for patentability. As the Court made clear in Bilski: 
Accordingly, to the reasons set forth above, claims 19, 20, 23-28, 30-36, and 38 are ineligible. Also, see Alice v. CLS Bank. 
Claims 19, 20, 23-28, 30-36, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or/and abstract idea) without significantly more. 

Claims 19 and 20 are drawn a method method of treating a human subject diagnosed with cancer, the method comprising:
administering to the subject at least one targeted therapeutic that is therapeutically active in a signaling pathway in which signaling has been measured in the subject's cancer cells by a method comprising:
culturing a sample comprising viable cancer cells obtained from the subject;
contacting the sample with (i) two or more first agent activators that affect a signaling pathway, wherein each activator has an activation binding site, and (ii) a second agent targeted therapeutic agent that affects the same signaling pathway as the two or more first agent activators but at a binding site downstream, upstream or lateral to the activation binding sites of the activators, so as to upregulate or downregulate the signaling pathway as measured by an effect on cell adhesion or attachment, to produce a sample contacted with the first agents and the second agent;
continuously measuring cell adhesion or attachment of the viable cancer cells in the sample contacted with the first agents and second agent, relative to a sample of viable cancer cells obtained from the subject that is contacted with the first agents or the second agent alone;
determining by mathematical analysis of the continuous measurements an output value that characterizes whether a change in cell adhesion or attachment has occurred in the sample contacted with both the first agents and the second agent, as compared to the sample contacted with the first agents or the second agent alone; and
administering to the subject at least one targeted therapeutic that affects the same signaling pathway that the second agent targeted therapeutic affects, wherein the output value that characterizes the change in cell adhesion or attachment is equal to or greater than a cut-off value indicating the signaling pathway is active in the subject's cancer cells.


A claim that focuses on a judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.


In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea enumerated in the 2019 PEG (judicial exceptions) and Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step 2B determines whether the claim as a whole amounts to significantly more than the exception.

Analysis of Claims 19 and 20:

I.    The present claim is directed to a process so Step 1 is satisfied.
II.    The present claims are directed to judicial exceptions? Wherein determining by mathematical analysis and compared outputs values are determined. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Thus step 2A Prong 1 and Prong 2 is satisfied. Claim 1 is directed to an abstract idea that is not integrated into a practical application. The scope of claim 1 encompasses embodiments where the levels of the markers are normal (no change when both the first and second agent are analyzed) and does not require changing the treatment or any treatment at all.

III. Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method steps of claim 1 are contacting and culturing. All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).


In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 19, 20, 23-28, 30-36, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 8, 11-12, 34-35, and 39-41 of copending Application No. 15/533,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method is encompaased by the method in application number 15/333,897. 


10.	For reasons aforementioned, no claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling 
6/5/21

/LISA V COOK/Primary Examiner, Art Unit 1642